UNITED STATES DISTRET EOSRS ESE FPR SUTRERN DESEMET OF IME EGHKLS Page 1 of 6

ROBERTO SANCHEZ

Petitioner
V. Case No: 08-CR-789 (RUS)
UNITED STATES OF AMERICA
Respondent

MOTION TO MODIFY A TERM OF IMPRISONMENT UNDER 18 U.S.C. 3582(c)(1)(A)(i)IMPOSE A REDUCED SENTENCE
UNDER

SECTION 404 OF THE FIRST STEP ACT.

And now on this day, April 8, 2019 Petitioner Roberto Sanchez, moves this Honorable Court, pursuant to 18 U.S.C 3582({c)
(AAI), the First Step Act now provided that an inmate can bring a request to “modify a term of imprisonment” directly to
"a sentencing court, rather than requiring a motion made by the Bureau of Prisons, based on a claim that “extraordinary and
compelling reasons warrant such a reduction” see United States v. Marks Case no. 03-CR-6023 (WDNY Mar. 14, 2019) &
Holloway decision of a few years ago where EDNY Judge Gleason convinced the U.S. Attorney to consent to an otherwise
unauthorized court order cutting an inmates sentence due to “extraordinary and compelling reasons that warrant such a
reduction".

Section 404 of the First Step Act gives this Court jurisdiction and discretion to "impose" a reduced sentence of any length
consistent with section 841(b)(1)(A), without limitations on what the Court may consider, see section 404(b). Further,
section 404{b) gives the Court jurisdiction to “impose a reduced sentence. Congress's choice of the verb "impose" instead of
“modify” or "reduce", is significant. Federal sentencing statutes use the verb “imposed” to mean "sentence" in light of all
relevant factors, See e.g 18 U.S.C. section 3553{a) "the court shall impose a sentence sufficient, but not greater than
_ necessary, to comply with the purpose set forth in paragragh (2) of the section"; section 3553{a)(2) directing the courts to
consider "the need for the sentence imposed" in light of the purpose of sentencing.

it is evident Congress enacted section 404 to rectify the wrongs of oversentencing. At this point, more than ten years
into his prison sentence, and beyond the sentencing statute's mandatory minimum, it manifests in Mr. Sanchez's behavior
that the 3653(a) factors considered in his imposed sentence, no longer apply. The nature and circumstances of the offense

and the history and characteristics of the defendant have all changed after more than ten years. The social stigma attached

 
to non-violent drug crinfe25E ha RiRG OPHR2 12d Bech 8 CLITA EMA Font tHe dbo lady 6PexheageeqaMmighment. The

intended effects of excessive sentencing has not been perceived, and a new epidemic of mass incarceration now exists.
There has been a bipartisan push to promote treatment for addicts and sentencing reform for non-violent drug offenders.

The need for the sentence that was imposed upon Mr. Sanchez over ten years ago is now more than necessary under the
contemporary shift in bipartisan ideology. The movant's current time served, which is greater than his mandatory minimum,
has reflected the seriousness of the offense, promoted respect for the law, and provided more than fair and just punishment
for the offense.

EXTRAORDINARY AND COMPELLING REASONS WARRANTING A REDUCTION:
1 was sentenced to a term of 240 months which commenced on August 10, 2008. Presently, | have completed over half of my
period of incarceration and believe in my heart, that the government's handling of my life changed it for the better. Through
the last ten years of my life, [have had much time for reflection and introspection. The gravity of my offense, which
" “seemed to escape me years ago, has been brought into clear focus. | have seen the impact that drugs have had upon my
fellow travelers in this challenging world of prison, and the havoc drugs wreaked on their lives and the lives of their victims
and families, not to mention the widespread societal damage drugs caused. While | was a first time offender in a non-
violent way, my punishment was deserved because of the critical role | formerly played in this horribly toxic process, While
prison is a hard teacher, it nevertheless has made me fully recognize the wrongful path | once traveled, and has also given
me absolute resolve to use my experience as a positive tool to better myself, my family, my environment, and, to the extent
| can, society.

My extraordinary accomplishments while incarcerated are numerous: | have completed over 100 prison programs from
RDAP, Victim impact groups, to obtaining my GED. (see Attachment A “Achievement Awards). | also eamed my certification
to operate Heavy Equipment Trucks, Dump trucks, Back Hoe, Front Loader, BOP Buses and Vans. (See Attachment B "Heavy
_ operators License"). | have received many furloughs granted to me because of my flawless disciplinary record. Ail of these
are compelling evidence of a new path. Not only have | been rewarded with a transfer to a camp without locks, fences, or
walls, talso have a job that allows me to drive outside the camp boundaries. This demonstrates the trust given to me by the
Bureau of Prison. (Attachment C "Inmate Progress Report"). My Family is another compelling reason. My family has indeed
acutely felt the separation from their father. Notwithstanding this reality, | have coached from afar, instilling in my children
the most producive values and am proud to report that my older children have surpassed the many barriers of losing their
dad and have nonetheless attained great successes as productive and exemplary members of society. My son Carlos Sanchez,
is an Administrator of Police Precinct in the Bronx. Robert Sanchez dr. is a middle school math teacher at IS 37. Jenny

Sanchez is a Lieutenant in the 44th Precinct in the Bronx, and my son Chris Sanchez is a Police Officer in Trenton New

 

 
Case 1:08-cr-00789-RJS Document 402 Filed 11/26/19 Page 3 of 6
Jersey. My biggest concern now is my youngest daughter Hope Francesca Sanchez (See attachment D}, who is 15 years old

and has not had my steady hand to mold her, as she was only 5 when | was sent away. | have missed all of the many life
events with my wonderful family and the tragic loss of my mother at only 63 years old. | write to you to share not only my
apology for the life | have wasted, but to share the positive changes that have been realized. | would respectfully ask for |
your kind consideration the possibility of you providing intervention to lighten my load. If | could rejoin my family now, | am
convinced that | could continue producing ‘the correct life choices for my young daughter, Hope Francesca, and continue
stewarding my other children so that the wrong that | did can continue to be changed into the positive of having my family's
productivity partially atone for my sins. Please allow me to rejoin society as one who has seen the light of redemption. Your
consideration to this request is appreciated beyond words.
CONCLUSION

Petitioner Sanchez respectfully requests this honorable Court to impose a new sentence under 18 U.S.C 3582 & Section
404(b) of the First Step Act. It would not be completely unorthodox, considering the many commutations given under
President Obama or the commutations being considered by President Trump, to impose: (1) a significantly reduced
sentence: (2) a period of home confinement from the current time served; (3) or an early release to a halfway house from

the current time served.

Thank you very much for your time and consideration. Z, p 4 /
i. — . 7 i hh Z . {
Date: SCT 7 f i 7 40 / ° Lie ii her AIA

Roberto Sanchez

 

 

 
Dear Warden; Case 1:08-cr-00789-RJS Document 402 Filed 11/26/19 Page 4 of 6

i ask that you support my request for a reduction in sentence(RIS) as a result of compelling and extraordinary circumstances
under 18 u.s.c 3582 (c)(i}(A}(} Also known as the first step Act signed into Law on December,21,2018. | believe that i

qualify for such consideration as a result of events that have transpired since the date of my sentencing that judge Sullivan
could not have reasonably foreseen when he imposed a must harsh 240 month sentence on Aug,10 2008. | atm acutely aware
of the consequence of my criminal activity on to people that were negatively impacted from the devasting poison of drugs.

To this day ij regret with all my heart the damage | caused to society and accept full responsibility for my horrible

conduct. | had decided early on to change the direction of my life while i was in prison J]. To that end my experience as

positive and productive as | could manage. | have completed over 100 programs during my over 10 years in various
institutions. Please consider the attached" which reveals these achievements. In addition while incarcerated

| earned certifications to operate Heavy Equipment Trucks, Dump Trucks, Back Hoa, Front Loader, BOP Buses and vans.
Please see "Exhibit B" which verify these certifications. Further | have been granted numerous furloughs because of my
positive disciplinary record and the trust given me at various facilities.

As important for this request is my family's need for my re-unification. While | have attempted, to Sheppard my flock from

afar, it is inadequate to guide and counsel chiidren without one's physical presence. | am proud of their successes. My son
Carles Sanchez is an administrator with the New York City Police Dept. My other son Robert Sanchez, Is a middle school Math

teacher at |.S 37. My daughter Jenny is a Lieutenant in the 44 Prescient in the Bronx and my son Christopher Sanchez is a
Police

Officer in Trenton N.J. These proud accomplishments of my family still are unfinished since my youngest daughter Hope
Francesca Sanchez who is 16 needs me more than ever te guide and counsel her through important times in her life. Having
my farnily select the right paths of life will be my must important contribution and atonement for the tragic mis-direction of

my life.

‘Your Honor has the power to look at my life since sentencing and hopefully acknowledge the compelling changes since that
fateful day in 2008, Recent cases may persuade you to use your great power to allow me to take the final step to select a

new path of goad over evil, honor over disrespect and lawfulness over the wicked days of my past. A district Judge Gleason
took bold steps in granting a RIS in recent case of U.S v. Manks 03-cr-6023 (WDNY 3/14/19 which followed Judge Gleason of

the Eastern District of New York in the Holloway matter, These two counts newed the law as a compassionate tool of

 

 
Case 1:08-cr-00789-RJS Document 402 Filed 11/26/19 Page 5 of 6

TRULINCS 90282054 - SANCHEZ, ROBERTO - Unit: OTV-C-A

eee eee eee Ee ee

society. Please consider me for this result and | will live the rest of my life making you proud of you choice.

Thank You.

 
U.S. DEPARTMENT OF wosaFeel: 08-cr-00789-RJS DOCURERO GEST Fae Abi RIP EFA

Federal Bureau of Prisons

 

    

 

“y ; ot Sata pte fo
Yo Can p. oy geule

UNIT INSTITUTION 5

 

7

LAST NAME, FIRST, Le INITIAL
Part A- INMATE REQUEST

   

c ry :
/ ye } i
if Z ;

j Boo fe -
Ot 1p RESION Release
x a oO

st -

 

Se ra
G . L Apo ey ” “ F
epee TF el Led “fir erating

 

 

f DATE se SIGNATURE-OF REQUESTER
Part B- RESPONSE

 

J

  

 

 

DATE WARDEN OR REGIONAL DIRECTOR.
If dissatisfied with this response, you may appeal to the Regional Director, Your appeal must be received in the Regional Office within 20 calendar days of the date of this respons

THIRD COPY: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:
Part C- RECERT

 

 

 

 

 

Return to: : . ~
LAST NAME, FIRST, MIDDLE INITIAL REG, NO, UNIT INSTITUTION --::
SUBJECT: _
DATE &® RECIPIENT’S SIGNATURE (STAFF MEMBER)
USP LVN PRETER Of REGICLEDAAFER

 

 
